    Case 2:16-cr-00456-JMV Document 40 Filed 12/04/20 Page 1 of 10 PageID: 165




Not for Publication

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


    UNITED STATES OF AMERICA,

                  Plaintiff,
                                                                  Crim. No. 16-456
           v.
                                                                     OPINION
    HAKIM THOMAS,

                  Defendant.


John Michael Vazquez, U.S.D.J.

          This matter comes before the Court by way of Defendant Hakim Thomas’s motion to

modify his sentence and for immediate compassionate release.           D.E. 34.    Thomas also

supplemented his original motion. D.E. 37. The Government opposes the motion. D.E. 39. The

Court reviewed the parties’ submissions 1 and considered the motion without oral argument

pursuant to Local Criminal Rule 1.1 and Local Civil Rule 78.1(b). Defendant seeks immediate

release due to the ongoing COVID-19 pandemic. For the following reasons, Defendant’s motion

is denied.

     I.         BACKGROUND

          A. Underlying Criminal Proceeding

          In May 2015, Defendant was charged with distribution of, and possession with intent to

distribute heroin in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C). D.E. 1. In October 2015,


1
  Defendant’s brief in support of his motion is referred to as “Br.” (D.E. 34); Defendant’s
supplemental brief is referred to as “Supp. Br.” (D.E. 37); and the Government’s opposition is
referred to as “Opp.” (D.E. 39).
 Case 2:16-cr-00456-JMV Document 40 Filed 12/04/20 Page 2 of 10 PageID: 166




Thomas pled guilty, pursuant to a plea agreement, to an Information charging him with the same

offenses. D.E. 17, 21. The underlying drug offense occurred on November 21, 2013. D.E. 17.

Although Thomas indicated that he was not a member of the NJ Grape Street Crips, a criminal

street gang, he acknowledged that he associated with the gang. PSR ¶ 57. His drug activity

occurred in connection with the NJ Grape Street Crips. Id. ¶¶ 13-14. The Probation Department

found that Thomas was a career offender because of his prior convictions, which included felony

convictions for robbery, unlawful possession of a weapon, conspiracy to commit theft, and

distribution of illicit drugs Id. ¶¶ 34, 39-42. The last conviction – as to drugs – was committed 8

days before the offense for which he was charged federally.

       Because he was a career offender, Thomas faced a United States Sentencing Guidelines

range of 151 to 188 months. Id. ¶ 78. On March 29, 2017, Judge William Walls sentenced Thomas

to 108 months imprisonment with 3 years of supervised release. D.E. 22, 23, 27.

       Defendant is currently housed at FCI Allenwood Low in Pennsylvania. He began serving

his sentence on April 2017. He has a projected release date of June 8, 2023.

       B. COVID-19 Pandemic

       COVID-19 “is caused by the virus severe acute respiratory syndrome coronavirus 2

(SARS-CoV-2), a new virus in humans causing respiratory illness which can be spread from

person-to-person.” Coronavirus Disease 2019 (COVID-19), “COVID-19 Overview and Infection

Prevention and Control Priorities in non-US Healthcare Settings,” Centers for Disease Control and

Prevention    (Aug.    12,    2020),    https://www.cdc.gov/coronavirus/2019-ncov/hcp/non-us-

settings/overview/index.html#background. “COVID-19 is primarily transmitted from person-to-

person through respiratory droplets. These droplets are released when someone with COVID-19

sneezes, coughs, or talks.” Id. Persons who contract the virus reflect a wide range of symptoms



                                                2
  Case 2:16-cr-00456-JMV Document 40 Filed 12/04/20 Page 3 of 10 PageID: 167




from asymptomatic to mild (including fever, cough, nausea, chest pain, and body pain) to severe

to critical (including respiratory failure and death). Id. Currently, there is no known cure for

COVID-19. As a result, standard precautions to prevent the spread of the virus include social

distancing, proper hygiene, personal protective equipment (including use of a face mask), and

cleaning of surfaces and devices. Id.

         Numerous factors can increase a person’s risk of severe illness if he/she contracts the virus.

As a person get older, his/her risk for severe illness from COVID-19 increases. Coronavirus

Disease 2019 (COVID-19), “Older Adults,” Centers for Disease Control and Prevention (Nov. 27,

2020),       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html.

For example, persons in their sixties and seventies are at a higher risk than people in their fifties.

Id. Those eighty-five or older are at greatest risk. Id.

         The following medical conditions put a person at increased risk of severe illness from

COVID-19: cancer, chronic kidney diseases, chronic obstructive pulmonary diseases, heart

conditions such as coronary artery disease, weakened immune system from organ transplant,

obesity, pregnancy, sickle cell disease, smoking, and type 2 diabetes mellitus. Coronavirus

Disease 2019 (COVID-19), “People with Certain Medical Conditions,” Centers for Disease

Control and Prevention (Dec. 1, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.

cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-

risk.html.    Persons who have the following medical conditions might be at an increased risk:

asthma, cerebrovascular disease, cystic fibrosis, hypertension, immunocompromised state,

neurologic conditions, liver diseases, pulmonary fibrosis, thalassemia, type 1 diabetes mellitus.

Id.



                                                   3
  Case 2:16-cr-00456-JMV Document 40 Filed 12/04/20 Page 4 of 10 PageID: 168




       Finally, racial and ethnic minorities may also be at an increased risk due to societal

inequities, such as to access to health care and poorer living conditions. Coronavirus Disease

2019 (COVID-19), “Health Equity Considerations and Racial and Ethnic Minority Groups,”

Centers      for     Disease       Control      and       Prevention      (July      24,      2020),

https://www.cdc.gov/coronavirus/2019-ncov/community/health-equity/race-ethnicity.html.

Factors to be considered are discrimination; healthcare access and utilization; occupation;

educational, income, and wealth gaps; and housing. Id.

       As of December 3, 2020, the United States had 13,626,022 COVID-19 cases, resulting in

269,763 deaths. CDC COVID Data Tracker, “United States COVID-19 Cases and Deaths by

State,” https://covid.cdc.gov/covid-data-tracker/#cases_casesper100klast7days (last visited Dec.

3, 2020).

            1. Federal Bureau of Prisons

       The Federal Bureau of Prisons (“BOP”) has taken the following steps to combat the virus.

On March 13, 2020, the BOP modified its operations in accordance with its “COVID-19 Action

Plan.” Federal Bureau of Prisons COVID-19 Action Plan, Federal Bureau of Prisons (Mar. 13,

2020), https://www.bop.gov/resources/news/20200313_covid-19.jsp. Initially, all social visits,

inmate movement, and official staff travel were suspended for thirty days. Id. Contractors who

enter any BOP facility are screened for the virus, and initially admission was limited to contractors

who performed essential services. Id. The BOP also conducts enhanced health screening for staff

in areas of “sustained community transmission.” Id. The BOP screens all new inmates for virus

“exposure risk factors and symptoms.” Id. Any new inmate who is asymptomatic but who has

had a risk of exposure is quarantined. Id. According to the Government, the quarantine period is

for a minimum of fourteen days or until cleared by medical staff. Opp. at 5. The Government



                                                 4
  Case 2:16-cr-00456-JMV Document 40 Filed 12/04/20 Page 5 of 10 PageID: 169




indicates that new inmates who are symptomatic are placed in isolation until they test negative for

the virus or are cleared by medical staff. Id. The Government also states that the BOP has taken

the following steps to prevent the spread of the virus: group gatherings are limited to permit social

distancing as much as possible, all staff and inmates have been issued face masks, and all staff and

inmates are strongly encouraged to wear face masks when social distancing cannot be achieved.

Id.

        As of December 3, 2020, the BOP COVID-19 statistics are as follows: (1) currently 4,613

inmates and 1,448 staff have presently have confirmed positive tests; (2) 21,376 inmates and 2,043

staff have recovered; and (3) 146 inmates and 2 staff have died. COVID-19 Cases, Bureau Of

Prisons, https://www.bop.gov/coronavirus/index.jsp (last visited Dec. 3, 2020). FCI Allenwood

Low, where Defendant is housed, has fortunately fared better. When Thomas made his initial

motion, FCI Allenwood Low did not have any reported cases. As of December 3, 2020, FCI

Allenwood Low has 1 positive inmate and 6 positive cases among staff; 1 inmate and 1 staff

member have also recovered. Id.

           2. New Jersey

        New Jersey has been particularly hard hit by the pandemic. New Jersey has taken

numerous affirmative steps, such as the Governor’s stay-at-home order issued on March 21, 2020,

to combat the virus. In addition, New Jersey initially closed schools indefinitely and closed

beaches, state parks, and county parks. When the number of New Jersey cases started to decline,

many of the initial restrictions were lifted or relaxed. However, New Jersey is now facing another

uptick in positive cases, and the Governor recently issued new mitigation orders. Governor

Murphy Announces New COVID-19 Mitigation Measures, New Jersey COVID Information Hub

(Nov.    11,   2020),    https://covid19.nj.gov/faqs/announcements/all-announcements/governor-



                                                 5
 Case 2:16-cr-00456-JMV Document 40 Filed 12/04/20 Page 6 of 10 PageID: 170




murphy-announces-new-covid-19-mitigation-measures. As of December 3, 2020, New Jersey has

had 346,206 total cases and 15,309 confirmed deaths. Data Dashboard, New Jersey COVID

Information Hub https://covid19.nj.gov/ (last visited Dec. 3, 2020). Essex County, where

Defendant lived at the time of the offense, has had 36,082 cases with 2,007 deaths, including 297

new cases. Id.

         C. Thomas’ Motion

         Defendant is 40 years old. At the time of his sentencing, Thomas was in good physical and

mental health. PSR ¶¶ 58-59. In his current motion, Defendant does not complain of any health

issues or ailments. See Br., Supp. Br. While incarcerated, Thomas has apparently completed

courses in math, English, job readiness, parenting, and exercise physiology. D.E. 34 at 6.

         On June 2, 2020, the Warden of FCI Allenwood Low denied Defendant’s request for

compassionate release. Id. at 5. This suit followed.

   II.      LEGAL STANDARD

   Following the passage of the First Step Act, Section 3582(c)(1)(A) now reads as follows:

         (c) Modification of an imposed term of imprisonment. The court may not modify
         a term of imprisonment once it has been imposed except that—

            (1) in any case—

                 (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
                 motion of the defendant after the defendant has fully exhausted all
                 administrative rights to appeal a failure of the Bureau of Prisons to bring a
                 motion on the defendant’s behalf or the lapse of 30 days from the receipt of
                 such a request by the warden of the defendant’s facility, whichever is
                 earlier, may reduce the term of imprisonment (and may impose a term of
                 probation or supervised release with or without conditions that does not
                 exceed the unserved portion of the original term of imprisonment), after
                 considering the factors set forth in section 3553(a) to the extent that they
                 are applicable, if it finds that—

                    (i) extraordinary and compelling reasons warrant such a reduction; or



                                                   6
 Case 2:16-cr-00456-JMV Document 40 Filed 12/04/20 Page 7 of 10 PageID: 171




                  (ii) the defendant is at least 70 years of age, has served at least 30 years
                  in prison, pursuant to a sentence imposed under section 3559(c), for the
                  offense or offenses for which the defendant is currently imprisoned, and
                  a determination has been made by the Director of the Bureau of Prisons
                  that the defendant is not a danger to the safety of any other person or the
                  community, as provided under section 3142(g);

                  and that such a reduction is consistent with applicable policy statements
                  issued by the Sentencing Commission; and

               (B) the court may modify an imposed term of imprisonment to the extent
               otherwise expressly permitted by statute or by Rule 35 of the Federal Rules
               of Criminal Procedure; and

           (2) in the case of a defendant who has been sentenced to a term of imprisonment
           based on a sentencing range that has subsequently been lowered by the
           Sentencing Commission pursuant to 28 U.S.C. 994(o), upon motion of the
           defendant or the Director of the Bureau of Prisons, or on its own motion, the
           court may reduce the term of imprisonment, after considering the factors set
           forth in section 3553(a) to the extent that they are applicable, if such a reduction
           is consistent with applicable policy statements issued by the Sentencing
           Commission.

18 U.S.C. § 3582(c)(1)(A) (emphases added). The parties agree that Defendant has satisfied the

statutory exhaustion requirement. Opp. at 4.

       The applicable policy statement of the United States Sentencing Commission is found in

Section 1B1.13. U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018).

The application notes to the section provide four circumstances that can be considered

extraordinary and compelling: (1) the medical condition of the defendant, (2) the age of the

defendant, (3) family circumstances, and (4) other circumstances constituting an extraordinary or

compelling reason, either considered alone or in combination with any of the other three stated

reasons. Id. cmt. n. 1(A)-(D).

       In the application note, the fourth consideration requires a determination of the Director of

the BOP. Id. cmt. n. 1(D). Here, the Government does not contest that the policy statement should

also apply when the motion is filed by a defendant, in addition to a motion filed by the BOP

                                                  7
 Case 2:16-cr-00456-JMV Document 40 Filed 12/04/20 Page 8 of 10 PageID: 172




Director. The Court finds that the policy statement applies here, although this has been a point of

contention in similar cases. In United States v. Rodriguez, 451 F. Supp. 3d 392 (E.D. Pa. 2020),

United States District Judge Anita Brody confronted the same issue. Ultimately, Judge Brody held

that the fourth provision also applies when the motion is made by a defendant. Id. at 400. Judge

Brody noted that her determination was in accord with the majority view. Id. at 397 (collecting

cases). Judge Brody also persuasively explained her decision as follows:

                       Under the First Step Act, however, it is possible for inmates
               to file compassionate-release motions—under the 30-day lapse
               provision—when their warden never responds to their request for
               relief. Thus, Congress specifically envisioned situations where
               inmates could file direct motions in cases where nobody in the BOP
               ever decided whether the motion qualified for relief under the
               catchall provision that the Commission originally sought to apply to
               all motions.

                       It would be a strange remedy indeed if Congress provided
               that prisoners whose wardens failed to respond in such a situation
               could only take advantage of the thirty-day lapse provision by
               accepting a pared-down standard of review that omitted the flexible
               catchall standard. . . . This would have the perverse effect of
               penalizing prisoners who take advantage of the First Step Act’s fast-
               track procedures and rewarding prisoners who endure the BOP-
               related delay that the Act sought to alleviate.

                       That would be antithetical to the First Step Act. The First
               Step Act—and the critical 30-day lapse route it provided—directly
               responded to a compassionate-release system so plagued by delay
               that prisoners sometimes died while waiting for the BOP to make a
               decision. Hearing on Compassionate Release and the Conditions of
               Supervision Before the U.S. Sentencing Comm’n (2016) (statement
               of Michael E. Horowitz, Inspector General, Dep’t of Justice); see
               also 164 Cong. Rec. S7314-02, 2018 WL 6350790 (Dec. 5, 2018)
               (statement of Senator Cardin, co-sponsor of First Step Act) (“[T]he
               bill expands compassionate release . . . and expedites compassionate
               release applications.”). . . . Congress sought to help, not hinder,
               these sorts of prisoners . . . . Nothing in the text of the old policy
               statement calls for it, since that statement expressly limits itself to
               motions filed by the BOP and was written before this situation was
               even possible to envision.



                                                 8
  Case 2:16-cr-00456-JMV Document 40 Filed 12/04/20 Page 9 of 10 PageID: 173




                         Adopting the minority view, then, would undermine the
                 purpose of the First Step Act and create an inconsistent and shifting
                 definition of the term “extraordinary and compelling.” Because the
                 Sentencing Commission has not issued a policy statement
                 addressing post-First Step Act procedures, it certainly has not
                 mandated that courts take such an approach. Accordingly, as a result
                 of the First Step Act, there is simply a procedural gap that the
                 Sentencing Commission—currently lacking a quorum and unable to
                 act—has not yet had the chance to fill.                  Nothing in §
                 3852(c)(1)(A)(i) requires courts to sit on their hands in situations
                 like these. Rather, the statute’s text directly instructs courts to “find
                 that” extraordinary circumstances exist.

Id. at 399-400 (emphases in original).

          Pursuant to Section 3582(c)(1)(A), the Court must also consider the factors listed in 18

U.S.C. § 3553(a). They include the nature and circumstances of Defendant’s offense, the history

and characteristics of Defendant, the need for the sentence to provide just punishment, and the

need to protect the public from future offenses of Defendant. Id.

   III.      ANALYSIS

          Thomas indicates that, in light of the pandemic, he should be released. Br. at 1. Defendant

claims that FCI Allenwood Low does not have “adequate medical care” and that the facility uses

dormitory housing, which increases the risk of transmission. Id. at 2, 4. In opposition, the

Government asserts that Defendant does not suffer from any medical conditions that place him in

a more vulnerable category should he contract COVID-19, that FCI Allenwood Low has

effectively managed the virus, and that the Section 3553(a) factors countenance against release.

Opp. at 4-5.

          The Court concludes that Defendant has not met his burden in demonstrating extraordinary

and compelling reasons to justify his release. First, he suffers from no medical conditions that put

him in a more vulnerable category should he contract the virus. Second, FCI Allenwood Low has

not suffered any serious outbreak of positive cases. This fact is critical. When Defendant first

                                                    9
 Case 2:16-cr-00456-JMV Document 40 Filed 12/04/20 Page 10 of 10 PageID: 174




filed his motion, the facility did not have any cases. Currently, FCI Allenwood Low has 1 positive

inmate and 6 positive cases among staff, while 1 inmate and 1 staff member have also recovered.

Assuming that Defendant wishes to be released to Newark (he does not specify where he wishes

to be released nor does he provide a release plan to evaluate) where he most recently lived, Essex

County is unfortunately in the throes of a second surge of cases.

        In addition, the Section 3553(a) factors countenance against release. Defendant has

completed several courses while incarcerate, which inures to his benefit. Yet, Defendant also had

a substantial criminal history at the time of his sentencing such that he qualified as a career offender

(although Judge Walls sentenced Thomas well below the applicable Guidelines range). In fact,

Thomas had committed as state felony drug offense literally days before committing his federal

felony drug offense. And Thomas was an admitted associate of a dangerous street gang, the NJ

Grape Street Crips. Finally, Defendant still has a substantial portion of time remaining on his

sentence. See United States v. Pawlowski, 967 F.3d 327, 330-31 (3d Cir. 2020) (ruling that in

deciding a motion for compassionate release, a district court may consider the amount of time

remaining on a defendant’s sentence).

IV.     CONCLUSION

        For the foregoing reasons, the Court denies Defendant’s motion. An appropriate Order

accompanies this Opinion.



Dated: December 4, 2020

                                                        __________________________
                                                        John Michael Vazquez, U.S.D.J.




                                                  10
